UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

RONALD W. MCCORD,
Plaintiff-Appellant,

v.
                                       No. 96-2264
SHIRLEY S. CHATER, COMMISSIONER OF
SOCIAL SECURITY,
Defendant-Appellee.

Appeal from the United States District Court
for the Northern District of West Virginia, at Elkins.
David L. Core, Magistrate Judge.
(CA-94-159-2)

Submitted: March 13, 1997
Decided: March 21, 1997

Before HALL, ERVIN, and WILKINS, Circuit Judges.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.
_________________________________________________________________

COUNSEL

Richard Paul Cohen, COHEN, ABATE, & COHEN, L.C., Fairmont,
West Virginia, for Appellant. James A. Winn, Robert S. Drum,
SOCIAL SECURITY ADMINISTRATION, Philadelphia, Pennsylva-
nia; William D. Wilmoth, United States Attorney, Helen Campbell
Altmeyer, Assistant United States Attorney, Wheeling, West
Virginia,
for Appellee.

_________________________________________________________________
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Ronald W. McCord appeals the decision of the district court*
granting summary judgment to the Commissioner of Social Security,
and upholding the denial of McCord's application for disability
insur-
ance benefits and Supplemental Security Income. The Commission-
er's decision denying benefits is based upon the finding that
McCord
could perform sedentary work of types which existed in significant
numbers in the national economy, and thus was not disabled under
the
Social Security Act. Because we find that the Commissioner's deci-
sion is supported by substantial evidence, and that the correct law
was
applied, we affirm.

McCord filed his application for social security disability
benefits
claiming disability as of December 15, 1979, from high blood pres-
sure, a learning disability and an artificial left leg below the
knee. A
hearing was held before an administrative law judge (ALJ) on June
10, 1992, and continued on May 6, 1993. After a thorough review of
the hearing testimony by McCord and his witnesses, a vocational
expert, and the relevant medical evidence, the ALJ determined that
McCord could perform sedentary work of types which exist in
signifi-
cant numbers in the national economy, and that McCord's impair-
ments were not disabling for purposes of the Social Security Act.
McCord's basic claim on appeal is that the ALJ's decision is not
supported by substantial evidence. He specifically claims that the
ALJ
erred in: (1) rejecting the only verbal MMPI and the only memory
testing which appear in the record; (2) not questioning Dr. Plummer
as to whether McCord's memory impairments would limit his ability
_________________________________________________________________
*Pursuant to 28 U.S.C. § 636(c) (1994) and Fed. R. Civ. P. 73, the
par-
ties consented to have a magistrate judge conduct the proceedings
and
order the entry of a final judgment.

                                 2
to perform sedentary work; (3) not ruling on McCord's request to
cross-examine Dr. Ledwell, and further erred in then relying on Dr.
Ledwell's findings; (4) applying, in effect, the equivalent of an
imper-
missible "sit and squirm" test by evaluating the extent of McCord's
memory impairment by McCord's performance at the hearing; (5)
ignoring crucial evidence favorable to McCord; and (6) evaluating
McCord's allegation of pain.

The language of 42 U.S.C.A. § 405(g) (West Supp. 1996), requires
that this Court uphold the Commissioner's decision that a claimant
is
not disabled so long as the correct law was applied and the
decision
is supported by substantial evidence. Hays v. Sullivan, 907 F.2d
1453,
1456 (4th Cir. 1990). The Supreme Court has defined substantial
evi-
dence as "`such relevant evidence as a reasonable mind might accept
as adequate to support a conclusion.'" Richardson v. Perales, 402
U.S. 389, 401 (1971) (quoting Consolidated Edison Co. v. NLRB, 305
U.S. 197, 229 (1938)). Substantial evidence "consists of more than
a
mere scintilla of evidence but may be somewhat less than a prepon-
derance. If there is evidence to justify a refusal to direct a
verdict
were the case before a jury, then there is `substantial evidence.'"
Hays
v. Sullivan, 907 F.2d at 1456 (quoting Laws v. Celebrezze, 368 F.2d
640, 642 (4th Cir. 1966)). This Court will not reweigh the evidence
or substitute its judgment for that of the ALJ. Hays, 907 F.2d at
1456.

After considering McCord's claims on appeal and a review of the
record, we find that the ALJ properly evaluated the evidence in
this
case, including McCord's subjective complaints, and made appropri-
ate credibility and factual findings in accordance with relevant
regula-
tory criteria and Fourth Circuit case law. In reaching this
conclusion,
we specifically find that the ALJ properly considered all relevant
evi-
dence as to McCord's claimed memory deficit, including the opinions
of Dr. Franzen as to McCord's memory deficit and McCord's recall
ability at the hearing. In addition, we find that the ALJ did not
violate
McCord's due process rights as to Drs. Plummer and Ledwell's opin-
ions. We find that the ALJ properly considered all relevant
evidence,
including the evidence favorable to McCord, weighed conflicting
evi-
dence, and fully explained the factual basis for his resolutions of
con-
flicts in the evidence. Finally, we find that the ALJ's evaluation
of
McCord's allegation of pain complied with applicable social
security
regulations.

                                3
While there was some evidence supporting McCord's claim of dis-
ability, because the Commissioner applied the correct legal
standards,
and the decision is supported by substantial evidence, we affirm
the
district court's order upholding the Commissioner's denial of
McCord's application for social security disability benefits. We
dis-
pense with oral argument because the facts and legal contentions
are
adequately presented in the materials before the Court and argument
would not aid the decisional process.

AFFIRMED

                                 4